Case 1:15-cr-00149-RJA-JJM Document 150 Filed 05/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
Vv. 15-CR-149-A

FRANK R. PARLATO, JR. and
CHITRA SELVARAJ,

Defendants.

 

SPEEDY TRIAL ORDER
(May 7, 2019 through May 13, 2019)
On May 7, 2019, the parties appeared before the Court for a status conference to set a
trial date. Assistant United States Attorney Elizabeth R. Moellering appeared on behalf of
the government. Defendant Parlato appeared by his counsel, Justin Ginter, Esq.

Defendant Selvaraj appeared by her counsel, Joel Daniels, Esq.

At that time, the parties requested that the Court grant a continuance of proceedings
in this action in order to afford defense counsel an opportunity effectively to prepare for the
case by determining their availability for trial and to consult with their clients concerning a

potential trial date in this matter.

On the basis of the representations of the parties, the Court scheduled a status
conference in this action for May 13, 2019. With the consent of counsel for the defendants,
the Court further excluded the time in this action from and including May 7, 2019, to and

including May 13, 2019, as being in the interest of justice and not contrary to the interests of

1
Case 1:15-cr-00149-RJA-JJM Document 150 Filed 05/16/19 Page 2 of 2

the public and the defendant in a speedy trial pursuant to Title 18, United States Code,

Sections 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

Specifically, and for the reasons set forth above, the Court determines that the public’s
interest in conserving resources by the defendant’s maintaining continuity of counsel
outweigh the public’s interest in a speedy trial. Furthermore, the defendant’s interest in

securing continuity of counsel outweigh the interest of the defendant in a speedy trial.
NOW, it is hereby

ORDERED that the time in this action from and including May 7, 2019 , to and
including May 13, 2019 , is properly excluded from the time within which trial must
commence, in accordance with the Speedy Trial Act, pursuant to Title 18, United States

Code, Sections 3161(h)(7)(A) and 3161(h)(7)(B)(IV).

The Court further finds that, as of May 7, 2019, 19 days of Speedy Trial Act time will
have elapsed in this action and 51 days remain in the period within which trial must

commence.

eo
DATED: Buffalo, New York, May _/S , 2019.

HONORABLE RICH ARDT ARCARA

United States oe Judge

 
